—In an action, inter alia, to foreclose on mechanic’s liens, the defendants Forest City Bridge Street Associates and Insurance Company of North America appeal from an order of the Supreme Court, Kings County (Huttner, J.), dated June 29, 1992 which denied their motion for partial summary judgment dismissing the third and fourth causes of action.
*405Ordered that the order is reversed, on the law, with costs, the motion is granted and the third and fourth causes of action are dismissed.
It is well established that a private mechanic’s lien may not attach to a privately-held leasehold interest in publicly-owned land (see, Matter of Paerdegat Boat & Racquet Club v Zarrelli, 83 AD2d 444, revd on other grounds 57 NY2d 966; Plattsburgh Quarries v Markoff, 164 AD2d 30; Albany County Indus. Dev. Agency v Gastinger Ries Walker Architects, 144 AD2d 891; T.N.T. Coatings v County of Nassau, 114 AD2d 1027). Since the plaintiff’s third and fourth causes of action sought to foreclose on such mechanic’s lien, those causes of action should have been dismissed. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.